Chester, J.
The certificate contains 549 names on 70 separate sheets. Of these, 27 are names of persons not registered and 9 are duplications. The duplicated names appear on ten separate sheets containing 88 other names on each of which five per centum of the names are fraudulent.
Applying the principles stated in the Matter of William Baillee, candidate for mayor, decided herewith (ante page 84), there must he deducted 27 names of persons not registered, 18 for duplicated names and 88 under the five per centum rule, a total of 133, leaving but 416 upon the certificate to he counted.
The certificate must he declared void.
Ordered accordingly.